EMPLOYMENT AGREEMENT

 

This Employment Agreement (the "Agreement"), executed and effective February 16,
2012, by and between SPINE PAIN MANAGEMENT, INC., a Delaware corporation (the
"Company"), and WILLIAM F. DONOVAN, M.D., an individual ("Executive").

 

W I T N E S S E T H:

 

WHEREAS, Executive currently serves as the Company’s Chief Executive Officer and
President under an Employment Agreement entered into on or about May 17, 2010
(the “Prior Employment Agreement”);

 

WHEREAS, the Company and Executive desire to enter into this Agreement to
replace and supersede, in its entirety, the Prior Employment Agreement;

 

WHEREAS, by their execution hereof the Company and the Executive hereby
terminate the Prior Employment Agreement and any and all right, duties and
obligations thereunder;

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. Employment. Company hereby employs Executive and Executive hereby accepts
employment with Company upon the terms and conditions hereinafter set forth.

 

2. Duties. Subject to the power of the Board of Directors of Company to elect
and remove officers, Executive will serve the Company as its Chief Executive
Officer and President and will faithfully and diligently perform the services
and functions relating to such office or otherwise reasonably incident to such
office, provided that all such services and functions will be reasonable and
within Executive's area of expertise. Executive will, during the term of this
Agreement (or any extension thereof), devote his time, attention and skills and
best efforts to the promotion of the business of Company. The foregoing will not
be construed as preventing Executive from being employed by or making
investments in other businesses or enterprises provided that (a) Executive
agrees not to become engaged in any other business activity that interferes with
his ability to discharge his duties and responsibilities to Company and (b)
Executive does not violate any other provision of this Agreement.

 

3. Term. Subject to the terms and conditions hereof, the term of employment of
Executive commences on February __, 2012 (the "Commencement Date") and will end
on March 31, 2014, unless earlier terminated by either party pursuant to the
terms hereof. The term of this Agreement is referred to herein as the "Term."

 

  4. Compensation  and  Benefits  During  the  Employment  Term.         (a)
Salary. Commencing upon the Commencement Date, Executive will be paid an annual
base salary of $96,000, payable bi-weekly (the "Salary"). At any time and from
time to time the Salary may be increased for the remaining portion of the Term
if so determined by the Board of Directors of the Company after a review of
Executive's performance of his duties hereunder.

 



Employment Agreement - Page 1

 

 

 

          (b) Stock. On April 1, 2012 the Company will transfer to Executive
250,000 restricted shares of common stock of the Company. Thereafter, provided
that the Executive is still employed with the Company pursuant hereto, the
Company will transfer to Executive 250,000 restricted shares of common stock on
July 1, 2012, October 1, 2012 and January 1, 2013.         (c) Bonus. At the
sole discretion of the Board of Directors of the Company, it may from time to
time grant performance bonuses to Executive.         (d) Expenses. Upon
submission of a detailed statement and reasonable documentation, the Company
will reimburse Executive in the same manner as other executive officers for all
reasonable and necessary or appropriate out-of-pocket travel and other expenses
incurred by Executive in rendering services required under this Agreement.      
  5. Confidentiality, Intellectual Property and Non-Competition.          (a)
Confidentiality. In the course of the performance of Executive's duties
hereunder, Executive recognizes and acknowledges that Executive may have access
to certain confidential and proprietary information of Company or any of its
affiliates. Without the prior written consent of Company, Executive shall not
disclose any such confidential or proprietary information to any person or firm,
corporation, association, or other entity for any reason or purpose whatsoever,
and shall not use such information, directly or indirectly, for Executive's own
behalf or on behalf of any other party. Executive agrees and affirms that all
such information is the sole property of Company and that at the termination
and/or expiration of this Agreement, at Company's written request, Executive
shall promptly return to Company any and all such information so requested by
Company.           The provisions of this Section 5 shall not, however, prohibit
Executive from disclosing to others or using in any manner information that:



            (i) has been published or has become part of the public domain other
than by acts, omissions or fault of Executive;             (ii) has been
furnished or made known to Executive by third parties (other than those acting
directly or indirectly for or on behalf of Executive) as a matter of legal right
without restriction on its use or disclosure;             (iii) was in the
possession of Executive prior to obtaining such information from Company in
connection with the performance of this Agreement; or             (iv) is
required to be disclosed by law.        

 



 Employment Agreement - Page 2

 

 

 

  (b) Non-Competition. Executive agrees that he will not, for himself, on behalf
of, or in conjunction with any person, firm, corporation or entity, either as
principal, employee, shareholder, member, director, partner, consultant, owner
or part owner of any corporation, partnership or any other type of business
entity, directly or indirectly, own, manage, operate, control, be employed by,
participate in, or be connected in any manner with the ownership, management,
operation, or control of any business similar to or competitive with the
business presently conducted by the Company of delivering turnkey solutions to
spine surgeons and orthopedic surgeons for necessary and appropriate treatment
for musculo-skeletal spine injuries, anywhere in the United States for a period
of one years (the “Non-Compete Period”) from the termination of this Agreement.
However, in the event of the termination of Executive's employment pursuant to
Section 7(d) or 7(f), the Non-Compete Period shall be six months.          
Executive agrees not to hire, solicit or attempt to solicit for employment by
Executive or any company to which he may be involved, either directly or
indirectly, any party who is an employee or independent contractor of the
Company or any entity which is affiliated with the Company, or any person who
was an employee or independent contractor of the Company or any entity which is
affiliated with the Company during the Non-Compete Period.           Executive
acknowledges that he has carefully read and considered all provisions of this
Agreement and agrees that:

 

            (i) Due to the nature of the Company's business, the foregoing
covenants place no greater restraint upon Executive than is reasonably necessary
to protect the business and goodwill of the Company;              (ii) These
covenants protect the legitimate interests of the Company and do not serve
solely to limit the Company's future competition;             (iii) This
Agreement is not an invalid or unreasonable restraint of trade;             (iv)
A breach of these covenants by Executive would cause irreparable damage to the
Company;             (v) These covenants are reasonable in scope and are
reasonably necessary to protect the Company's business and goodwill which the
Company has established through its own expense and effort; and             (vi)
The signing of this Agreement is necessary as part of the consummation of the
transactions described in the preamble.

 

6. Indemnification. The Company shall to the full extent permitted by law or as
set forth in the Certificate of Incorporation and the Bylaws of the Company,
indemnify, defend and hold harmless Executive from and against any and all
claims, demands, liabilities, damages, loses and expenses (including reasonable
attorney's fees, court costs and disbursements) arising out of the performance
by him of his duties hereunder except in the case of his willful misconduct.

 



 Employment Agreement - Page 3

3

 

 

 

7. Termination. This Agreement and the employment relationship created hereby
will terminate (i) upon the death or disability of Executive under section 7(a)
or 7(b); (ii) with cause under Section 7(c); (iii) for good reason under Section
7(d); (iv) upon the voluntary termination of employment by Executive under
Section7(e); or without cause under Section 7(f).

 



  (a) Disability. The Company shall have the right to terminate the employment
of the Executive under this Agreement for disability in the event Executive
suffers an injury, illness, or incapacity of such character as to substantially
disable him from performing his duties without reasonable accommodation by the
Company hereunder for a period of more than ninety (90) consecutive days upon
the Company giving at least thirty (30) days written notice of termination.    
    (b) Death. This Agreement will terminate on the Death of the Executive.    
    (c) With Cause. The Company may terminate this Agreement at any time because
of (i) Executive's material breach of any term of the Agreement, (ii) the
determination by the Board of Directors in the exercise of its reasonable
judgment that Executive has committed an act or acts constituting a felony or
other crime involving moral turpitude, dishonesty or theft or fraud; or (iii)
Executive's gross negligence in the performance of his duties hereunder,
provided, in each case, however, that the Company shall not terminate this
Agreement pursuant to this Section 7(c) unless the Company shall first have
delivered to the Executive, a notice which specifically identifies such breach
or misconduct and the executive shall not have cured the same within fifteen
(15) days after receipt of such notice.         (d) Good Reason. The Executive
may terminate his employment for "Good Reason" if:



 


            (i) he is assigned, without his express written consent, any duties
materially inconsistent with his positions, duties, responsibilities, or status
with the Company as of the date hereof, or a change in his reporting
responsibilities or titles as in effect as of the date hereof; provided,
however, that Executive must provide the Company with written notice of his
dispute of such re-assignment of duties or change in his reporting
responsibilities under this Section 7(d)(i) and give the Company opportunity to
cure such inconsistency.  If such dispute is not resolved within thirty (30)
days, the Company shall submit such dispute to arbitration under Section 14.    
        (ii) his compensation is reduced;             (iii) the Company does not
pay any material amount of compensation due hereunder and then fails either to
pay such amount within ten (10) days notice from Executive of such non-payment
or to contest in good faith such non-payment.  Further, if such contest is not
resolved within thirty (30) days, the Company shall submit such dispute to
arbitration under Section 14.

  



 Employment Agreement - Page 4

 

 



  (e) Voluntary Termination. The Executive may terminate his employment
voluntarily.         (f) Without Cause. The Company may terminate this Agreement
without cause.       8. Obligations of Company Upon Termination.



  

9.                Waiver of Breach. The waiver by any party hereto of a breach
of any provision of this Agreement will not operate or be construed as a waiver
of any subsequent breach by any party.

 

10.               Costs. If any action at law or in equity is necessary to
enforce or interpret the terms of this Agreement, the prevailing party will be
entitled to reasonable attorney's fees, costs and necessary disbursements in
addition to any other relief to which he or it may be entitled.

 

11.               Notices. Any notices, consents, demands, requests, approvals
and other communications to be given under this Agreement by either party to the
other will be deemed to have been duly given if given in writing and personally
delivered or within two days if sent by mail, registered or certified, postage
prepaid with return receipt requested, as follows:

 

  If to Company: Spine Pain Management, Inc.     5225 Katy Freeway, #600    
Houston, Texas 77007     Attention: William F. Donovan, M.D.         If to
Executive: 5225 Katy Freeway, #600     Houston, Texas 77007      

 

Notices delivered personally will be deemed communicated as of actual receipt.

 

12. Entire Agreement. This Agreement and the agreements contemplated hereby
constitute the entire agreement of the parties regarding the subject matter
hereof, and supersede all prior agreements and understanding, both written and
oral, among the parties, or any of them, with respect to the subject matter
hereof.

 Employment Agreement - Page 5

 



 

13. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws effective during this
Agreement, such provision will be fully severable and this Agreement will be
construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part hereof; and the remaining provisions hereof will remain
in full force and effect and will not be affected by the illegal, invalid or
unenforceable provision or by its severance herefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there will be added
automatically as part of this Agreement a provision as similar in its terms to
such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

14. Arbitration. If a dispute should arise regarding this Agreement the parties
agree that all claims, disputes, controversies, differences or other matters in
question arising out of this relationship shall be settled finally, completely
and conclusively by arbitration in Houston, Texas in accordance with the
Commercial Arbitration Rules of the American Arbitration Association (the
"Rules"). The governing law of this Agreement shall be the substantive law of
the State of Texas, without giving effect to conflict of laws. A decision of the
arbitrator shall be final, conclusive and binding on the Company and Executive.
Any arbitration held in accordance with this paragraph shall be private and
confidential and no person shall be entitled to attend the hearings except the
arbitrator, Executive, Executive's attorneys, a representative of the Company,
the Company's attorneys, and advisors to or witnesses for any party. The matters
submitted to arbitration, the hearings and proceedings and the arbitration award
shall be kept and maintained in the strictest confidence by Executive and the
Company and shall not be discussed, disclosed or communicated to any persons
except as may be required for the preparation of expert testimony. On request of
any party, the record of the proceeding shall be sealed and may not be disclosed
except insofar, and only insofar, as may be necessary to enforce the award of
the arbitrator and any judgment enforcing an award. The prevailing party shall
be entitled to recover reasonable and necessary attorneys' fees and costs from
the non-prevailing party and the determination of such fees and costs and the
award thereof shall be included in the claims to be resolved by the arbitrator
hereunder.

 

15. Captions. The captions in this Agreement are for convenience of reference
only and will not limit or otherwise affect any of the terms or provisions
hereof.

 

16. Gender and Number. When the context requires, the gender of all words used
herein will include the masculine, feminine and neuter and the number of all
words will include the singular and plural.

 

17. Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 Employment Agreement - Page 6

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement
effective as of the day and year first above written.

 

  COMPANY:              SPINE PAIN MANAGEMENT, INC.                    By:
___/s/ John Talamas_____________________              Printed Name: __John
Talamas__________________              Title:
______COO____________________________               EMPLOYEE:              
     /s/ William F. Donovan                             William F. Donovan,
M.D., Individually

 

 

 Employment Agreement - Page 7

 



